Citation Nr: 1033527	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to April 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In July 2007, the Board issued a decision denying the Veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2008, the Court issued an Order granting a Joint Motion for 
Remand (Joint Motion) and remanding the matter to the Board for 
additional development and to provide additional reasons and 
bases for its decision in compliance with the instructions in the 
Joint Motion.  In November 2008, the Board vacated its July 2007 
decision and remanded the Veteran's claim for compliance with the 
directives in the Joint Motion.  In September 2009, the Board 
again remanded the Veteran's claim for additional notice and 
consideration.  The Veteran's claim has been returned to the 
Board for appellate review.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the Board 
concludes that the Veteran's claim must be remanded for a new VA 
examination addressing the etiology of the Veteran's psychiatric 
disorder.

The RO provided the Veteran with a VA examination in February 
2010.  The examiner provided various opinions in the February 
2010 examination report.  Specifically, the VA examiner concluded 
that, based on the evidence of record, an opinion regarding 
whether the Veteran's current psychiatric disorder pre-existed 
active duty service could not be provided without resort to mere 
speculation.  The examiner also found that an opinion on the 
issue of whether the Veteran's reported inservice stressors 
during basic training resulted in a permanent aggravation of any 
pre-existing psychiatric disorder could not be provided without 
resort to mere speculation, but that, based on post-service 
treatment records, the evidence showed that the Veteran's first 
significant psychiatric episode occurred in the early 1990's; 
therefore, the examiner concluded that the evidence suggested 
that the Veteran's active duty service did not result in a 
permanent aggravation of any pre-existing psychiatric disorder.  
While the February 2010 examination report thoroughly and 
adequately addressed the issue of whether a pre-existing 
psychiatric disorder was aggravated by the Veteran's active duty 
service, the examiner did not provide an opinion as to whether 
the Veteran's current psychiatric disorder is directly related to 
service, to include the inservice stressors reported by the 
Veteran.  Once VA undertakes the effort to provide an examination 
for a service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of the 
Board, the Board must supplement the record by seeking an 
advisory opinion or ordering a medical examination).  As the VA 
examiner did not address the issue of whether the Veteran's 
current psychiatric disorder is directly related to his active 
duty service, the examination is inadequate upon which to base an 
appellate decision.  Accordingly, a new VA examination must be 
provided which addresses the issue of whether the Veteran's 
current psychiatric disorder is directly related to his active 
duty service.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
new VA psychiatric examination to determine 
the etiology of his current psychiatric 
disorder.  The claims file and a copy of this 
remand must be provided to, and reviewed by, 
the examiner.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
entire claims file, including the service and 
post-service medical records and the 
Veteran's reports of inservice psychiatric 
stressors, the examiner must state whether 
any diagnosed psychiatric disorder was caused 
or aggravated by the Veteran's active duty 
service.  The examiner must provide a 
complete rationale for all opinions provided.  
If the examiner cannot provide any requested 
opinion without resorting to speculation, he 
or she must so state, and provide the reasons 
why an opinion would require speculation.  
The report prepared must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must review the examination report 
to ensure that it is in complete compliance 
with the directives of this Remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at once.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claim must be readjudicated.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto.  The appeal must then be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


